Exhibit 10.36




AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
This AMENDED AND RESTATED INDEMNIFICATION AGREEMENT, dated as of ____________
(this “Agreement”), is made by and between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and ________________________ (the
“Indemnitee”). This Agreement hereby amends and restates in its entirety the
existing Indemnification Agreement entered into between the Company and
Indemnitee (the “Prior Indemnification Agreement”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, due
to increased exposure to litigation and investigatory costs and risks resulting
from their service to such corporations, and due to the fact that the exposure
frequently bears no reasonable relationship to the compensation of such
directors and executive officers;
WHEREAS, the Third Amended and Restated Certificate of Incorporation of the
Company (the “Charter”) and the Amended and Restated By-Laws of the Company (the
“Bylaws”) provide, among other things, for the indemnification of its directors
and officers to the fullest extent authorized or permitted by applicable law;
WHEREAS, each of the General Corporation Law of the State of Delaware (the
“DGCL”), the Charter and the Bylaws provides that it is not exclusive of any
other right any person may have and thereby contemplates that contracts may be
entered into between the Company and the Company’s directors and executive
officers which provide for broader indemnification rights;
WHEREAS, the Company has determined that the liability insurance coverage
available to the Company and its Subsidiaries (as defined below) as of the date
hereof should be supplemented in furtherance of its objectives to retain and
attract as directors and officers the most capable persons available, and the
Company believes, therefore, that the interest of the Company’s stockholders
would best be served by a combination of such insurance as the Company may
obtain, or request a Subsidiary to obtain, and the indemnification by the
Company of the directors and officers of the Company and its Subsidiaries;
WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company and/or its
Subsidiaries for so long as the Indemnitee is duly appointed or until the
Indemnitee tenders his or/her resignation.;
WHEREAS, the parties hereto are party to the Prior Indemnification Agreement
pursuant to which the Company provided for the indemnification of, and the
advancement of expenses, to the Indemnitee; and







--------------------------------------------------------------------------------

2






WHEREAS, the parties now desire to revise the contractual terms of the Prior
Indemnification Agreement to update and clarify certain rights and obligations
of the parties.


NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve, or
continue to serve, as a director or officer of the Company and/or its
Subsidiaries, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to the
following:
Section 1.    Definitions. As used in this Agreement:
(a)    “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by the Indemnitee.
(b)    “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly owned
Subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which the Indemnitee is or
was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent.
(c)    “Expenses” shall mean direct and indirect costs of any type or nature
whatsoever (including all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with either the appearance at, the participation in, or the
investigation, defense or appeal of a Proceeding or establishing or enforcing a
right to indemnification under this Agreement, Section 145 of the DGCL or
otherwise; provided, however, that Expenses shall not include any judgments,
fines, ERISA excise taxes or penalties or amounts paid in settlement of a
Proceeding.
(d)    “Independent Counsel” shall mean a law firm or a member of a law firm
that is experienced in matters of corporation law and neither presently is, nor
in the past three years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to a Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
(e)    “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether formal or informal or brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which the
Indemnitee was, is or will be involved as a party or otherwise, including as a
witness, by reason





--------------------------------------------------------------------------------

3






of the fact that the Indemnitee is or was a director or officer of the Company,
by reason of any action (or failure to act) taken by the Indemnitee or of any
action (or failure to act) on the Indemnitee’s part while acting as a director
or officer of the Company, or by reason of the fact that the Indemnitee is or
was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of any other
Enterprise, in each case whether or not serving in such capacity at the time any
liability or Expense is incurred for which indemnification, reimbursement, or
advancement of Expenses can be provided under this Agreement.
(f)    “Subsidiary” shall mean any corporation or other entity of which more
than 50% of the outstanding voting securities is owned directly or indirectly by
the Company, by the Company and one or more other subsidiaries, or by one or
more other subsidiaries.
Section 2.    Indemnification Provided to Indemnitee.
(a)    Indemnity in Third-Party Proceedings. The Company shall indemnify and
hold harmless the Indemnitee in accordance with the provisions of this Section
2(a) if the Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor
which is governed by Section 2(b) herein). Pursuant to this Section 2(a), the
Indemnitee shall be indemnified against all Expenses, judgments, losses,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, losses, liabilities, fines, penalties and
amounts paid in settlement) actually and reasonably incurred by the Indemnitee
or on the Indemnitee’s behalf in connection with such Proceeding or any claim,
issue or matter therein, if the Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal Proceeding, had no reasonable cause
to believe that the Indemnitee’s conduct was unlawful. Such indemnification
shall continue as to the Indemnitee if the Indemnitee ceases to be a director,
officer, employee or agent of the Company and shall inure to the benefit of the
Indemnitee’s heirs, executors and administrators.
(b)    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify and hold harmless the Indemnitee in accordance with the
provisions of this Section 2(b) if the Indemnitee was, is, or is threatened to
be made, a party to or a participant (as a witness or otherwise) in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 2(b), Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 2(b) in respect of
any claim, issue or matter as to which the Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought or the Court of Chancery of
the State of Delaware shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the





--------------------------------------------------------------------------------

4






case, the Indemnitee is fairly and reasonably entitled to indemnification. Such
indemnification shall continue as to the Indemnitee if the Indemnitee ceases to
be a director, officer, employee or agent of the Company and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators.
(c)    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, judgments, losses, liabilities, fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, losses, liabilities, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with a Proceeding or any claim, issue or matter therein, but is not
entitled, however, to indemnification for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for such total amount except
as to the portion thereof to which the Indemnitee is not entitled.
(d)    Additional Indemnification. Notwithstanding any limitation to the
contrary in this Section 2, the Company shall indemnify the Indemnitee to the
fullest extent permitted by applicable law if the Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, losses, liabilities, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding. For purposes of this Section 2(d), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to: (i) to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and (ii)
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 3.    Advancement of Expenses. To the fullest extent not prohibited by
applicable law, the Company shall advance the Expenses reasonably incurred by
the Indemnitee in connection with any Proceeding within twenty (20) days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advances from time to time. Advances shall be unsecured and
interest free and shall be made without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement.
Advances shall include any and all reasonable Expenses incurred pursuing a
Proceeding to enforce this right of advancement. The Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal that the Indemnitee is not entitled to be indemnified by
the Company as authorized hereby. No other form of undertaking shall be required
of Indemnitee other than the execution of this Agreement.
Section 4.    Notification and Other Indemnification Procedures.
(a)    Notifications. Promptly after receipt by the Indemnitee of notice of the
commencement or the threat of commencement of any Proceeding with respect to
which the





--------------------------------------------------------------------------------

5






Indemnitee believes that the Indemnitee may be entitled to indemnification or
the advancement of Expenses under this Agreement, the Indemnitee shall notify
the Company in writing of the commencement or the threat of commencement
thereof; provided that the failure of the Indemnitee to give the Company notice
shall not relieve the Company of its obligations hereunder unless and to the
extent that (i) the Company is actually and materially prejudiced by the failure
to give, or any delay in giving, such notice and (ii) none of the Company and
its Subsidiaries are party to, or had actual knowledge of, such Proceeding. If
at the time of the receipt of such notice from the Indemnitee the Company has
directors’ and officers’ liability insurance (“D&O Insurance”) in effect under
which coverage for such indemnifiable action is potentially available, the
Company shall give prompt written notice of such indemnifiable action to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. At the request of the Indemnitee, the Company shall provide
to the Indemnitee a copy of such notice delivered to the applicable insurers and
copies of all subsequent material correspondence between the Company and such
insurers regarding such indemnifiable action, in each case promptly following
the delivery or receipt thereof by the Company.
(b)    Defense of Proceeding. Within thirty (30) calendar days after the receipt
by the Company of a notice from the Indemnitee pursuant to Section 4(a) hereof
of the commencement of a Proceeding, the Company may elect by written notice to
the Indemnitee to assume the defense of such Proceeding, with counsel selected
by the Company and reasonably satisfactory to the Indemnitee. After the approval
of any such counsel by the Indemnitee, the Company shall not be liable to the
Indemnitee for any fees or disbursements of any other counsel subsequently
incurred by the Indemnitee in connection with such Proceeding; provided,
however, that (i) the Indemnitee shall have the continued right to employ other
counsel at the expense of the Indemnitee and (ii) the Company shall pay the fees
and disbursements of such other counsel selected by the Indemnitee in the event
that the Indemnitee at any time during the course of such Proceeding, based on
the advice of his or her counsel, reasonably concludes (with written notice
given to the Company setting forth the basis for such conclusion) that there may
be a conflict of interest in the defense of such Proceeding between the
Indemnitee and any other party represented by the counsel selected by the
Company. If the Company shall not have elected to assume the defense of such
Proceeding, the Company shall be deemed to have waived any right it might
otherwise have to assume such defense.
(c)    Settlement of Proceeding. The Company shall not settle any such
Proceeding without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed, unless such settlement provides
for no adverse consequence or obligation against the Indemnitee other than
monetary damages to be indemnified hereunder and includes as an unconditional
term thereof the giving by the claimant or plaintiff of a release of the
Indemnitee from all liability with respect to such Proceeding.
Section 5.    Determination of Right to Indemnification and Presumptions and
Effects of Certain Proceedings.
(a)    Indemnitee Successful in Proceeding. To the extent the Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding or in
the defense of any





--------------------------------------------------------------------------------

6






claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by the Indemnitee
in connection therewith.
(b)    Determination Regarding Right of Indemnification.
(i)    In the event that Section 5(a) is inapplicable, the Company shall also
indemnify the Indemnitee unless, and only to the extent that, the Company shall
make a determination that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification. Such
determination, if required, with respect to Indemnitee’s entitlement to
indemnification shall be made in the specific case by one of the following
methods: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors or (ii) if so determined by a majority
vote of the Disinterested Directors, even though less than a quorum, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. The Company shall promptly advise
the Indemnitee in writing with respect to any determination that Indemnitee is
or is not entitled to indemnification, including a description of any reason or
basis for which indemnification has been denied. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within ten (20) days after such determination. The Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination. Any Expenses incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company, and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.
(ii)    In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 5(b)(i) hereof, the
Independent Counsel shall be selected as provided in this Section 5(b)(ii). The
Independent Counsel shall be selected by the Indemnitee (unless Indemnitee shall
request that such selection be made by the Board), and the Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement. If the Independent Counsel is selected by the Board, the Company
shall give written notice to the Indemnitee advising Indemnitee of the identity
of the Independent Counsel so selected and certifying that the Independent
Counsel so selected meets the requirements of “Independent Counsel” as defined
in Section 1 of this Agreement. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after receipt of such written notice
of selection, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with





--------------------------------------------------------------------------------

7






particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit.
(iii)    The Company agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
(c)    Presumptions and Effects of Certain Proceedings.
(i)    In any action brought by the Indemnitee to enforce a right to
indemnification or to an advancement of Expenses under this Agreement, or by the
Company to recover an advancement of Expenses, or by either the Indemnitee or
the Company in otherwise making a determination with respect to entitlement to
indemnification hereunder, (x) the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of Expenses, under this
Agreement shall be on the Company and (y) the person, persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement, and the Company shall have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because the Indemnitee has
met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or Independent Counsel) that the Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that the Indemnitee has not met the applicable
standard of conduct.
(ii)    The termination of any Proceeding, or of any claim, issue or matter
therein, by settlement shall not of itself adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in accordance with any applicable standard of conduct. The knowledge
and/or actions or failure to act of any director, officer, agent or employee of
the Company shall not be imputed to the Indemnitee for purposes of determining
the right to indemnification under this Agreement.
(iii)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if the Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or





--------------------------------------------------------------------------------

8






reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected by the Enterprise.
(iv)    The provisions of this Section 5(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed or found to have met the applicable standard of conduct set forth in this
Agreement.
(d)    Other.
(i)    Notwithstanding a determination that the Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Delaware, the court in which that
Proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee’s right to indemnification pursuant to
this Agreement.
(ii)    The Company shall indemnify the Indemnitee against (x) all Expenses
incurred by the Indemnitee in connection with any hearing or Proceeding under
this Section 5 involving the Indemnitee and (y) all Expenses incurred by the
Indemnitee in connection with any other Proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement, unless, in either case, a court of competent
jurisdiction finds that each of the material claims and/or defenses of the
Indemnitee in any such Proceeding was frivolous or not made in good faith.
Section 6.    Independent Contractual Right; Non-Exclusivity.
(a)     The right to indemnification and advancement of expenses conferred in
this Agreement shall not be exclusive of, or limiting on, and shall be in
addition to, any other right which the Indemnitee may have or hereafter acquire
under any applicable law or any provision of the organizational documents of the
Company, agreement, vote of stockholders or disinterested directors or
otherwise.
(b)    The right to indemnification and the advancement of expenses conferred in
this Agreement is an independent contractual right and shall not be altered,
changed or abrogated in any manner adverse to the Indemnitee by virtue of
amendments to the organizational documents of the Company.
Section 7.    Insurance and Subrogation.
(a)    The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to Section
7(b), shall use reasonable efforts to obtain and maintain in full force and
effect D&O Insurance in reasonable amounts from established and reputable
insurers.





--------------------------------------------------------------------------------

9






(b)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage is reduced
by exclusions so as to provide an insufficient benefit, or the Indemnitee is
covered by similar insurance maintained by a Subsidiary.
(c)    In the event the Company makes any payment to the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee with respect to any insurance
policy, and the Indemnitee shall execute such documents and do such acts as the
Company may reasonably request to secure such rights and to enable the Company
to bring suit to enforce such rights. The Company shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
Section 8.    Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to the terms
of this Agreement:
(a)    Prior Payment. To make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that the Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.
(b)    Claims Initiated by Indemnitee. Prior to a change in control, to
indemnify or advance expenses to the Indemnitee with respect to Proceedings
initiated or brought voluntarily by the Indemnitee and not by way of defense
(except with respect to Proceedings brought to establish or enforce a right to
indemnification or expense advancement under this Agreement or any other statute
or law or otherwise as required under Section 145 of the DGCL), but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors finds it to be appropriate;
(c)    Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred
by the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous; or
(d)    Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
consents to such settlement;
(e)    Claims by the Company for Willful Misconduct. To indemnify or advance
Expenses to the Indemnitee under this Agreement for any expenses incurred by the
Indemnitee with respect to any Proceeding brought by the Company against the
Indemnitee for willful misconduct, unless a court of competent jurisdiction
determines that each of such claims was not made in good faith or was frivolous;





--------------------------------------------------------------------------------

10






(f)    Section 16(b). To indemnify the Indemnitee for expenses and the payment
of profits arising from the purchase and sale by the Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute;
(g)    Forfeiture of Certain Bonuses and Profits. To indemnify the Indemnitee
for the payment of amounts required to be reimbursed to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute or pursuant to the Company’s Compensation Recovery Policy
effective July 31, 2014, as amended from time to time; or
(h)    Unlawful Indemnification. To indemnify the Indemnitee if a final decision
by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
Section 9.    Change in Control.
(a)    The Company agrees that if there is a change in control of the Company,
then with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company’s Charter or Bylaws now or hereafter in
effect, the Company shall seek legal advice only from Independent Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). In addition, upon written request by Indemnitee for
indemnification pursuant to Section 4(a), a determination, if required by the
DGCL, with respect to Indemnitee’s entitlement thereto shall be made by such
Independent Counsel in a written opinion to the Board of Directors of the
Company, a copy of which shall be delivered to Indemnitee. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above and to
indemnify fully such counsel against any and all reasonable expenses (including
attorney’s fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.


(b)    The Company agrees that if there is a change in control of the Company,
the Company shall maintain (or cause to be maintained) for the benefit of
Indemnitee, the same policy or policies of insurance maintained in accordance
with Section 7(a) of this Agreement immediately prior to such change in control
for a period of six years after the change in control or the termination of this
Agreement, whichever is later.


(c)    (i) For purposes of this Section 9, a “change in control” shall be deemed
to occur when, after the date of this Agreement, there occurs any event of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.
Notwithstanding the generality of the foregoing, a change in control shall be
deemed to occur upon the earliest to occur after the date of this Agreement of
any of the following: (A) any person (as defined below) becomes the beneficial
owner (as defined below), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities, (B) during any period of two (2)





--------------------------------------------------------------------------------

11






consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors of the Company, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 9(c)(i)(A), 9(c)(i)(C) or 9(c)(i)(D)
or a director whose initial nomination for, or assumption of office as, a member
of the Board of Directors of the Company occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors of
the Company) whose election by the Board of Directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board of Directors of the Company, (C) the
effective date of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (D) the approval by the stockholders of the Company of
a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.
For purposes of Section 9(c)(i), the following terms shall have the following
meanings:


(x) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(y) “person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that person shall exclude (a) the Company,
(b) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (c) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
(z) “beneficial owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that beneficial owner shall exclude
any person otherwise becoming a beneficial owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.


Section 10.    Interpretation. The parties hereto intend for this Agreement to
be interpreted and enforced so as to provide indemnification and advancement of
Expenses to the Indemnitee to the fullest extent now or hereafter permitted by
applicable law and, in the event that the validity, legality or enforceability
of any provision of this Agreement is in question, such provision shall be
interpreted in a manner such that the provision will be valid, legal and
enforceable.
Section 11.    Amendment. No supplement, modification or amendment of this
Agreement shall be binding unless expressed in a written document that refers to
this Agreement





--------------------------------------------------------------------------------

12






executed in writing by both of the parties hereto and no waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof nor shall such waiver constitute a continuing waiver.
Section 12.    Severability. If any provision of this Agreement is held by a
court having jurisdiction pursuant to Section 13 hereof to be invalid, illegal
or unenforceable for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including all
portions of any Sections of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable that are not themselves invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby, and (ii)
to the fullest extent possible, the provisions of this Agreement (including all
portions of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 10 hereof.
Section 13.    Governing Law; Jurisdiction.
(a)      This Agreement shall be governed exclusively by and construed according
to the laws of the State of Delaware, as applied to contracts between residents
of Delaware entered into and to be performed entirely within Delaware.
(b)    Any disputes arising under or in connection with this Agreement shall be
litigated, if at all, solely in a state court of general jurisdiction located in
Wilmington, Delaware, or the federal court located in Wilmington, Delaware, and
jurisdiction is hereby conferred upon such courts. In connection therewith, each
party hereby agrees to submit to the jurisdiction of such courts and to waive
any possible defense of forum non conveniens and/or lack of personal
jurisdiction before such court.
Section 14.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party, or by email transmission with
acknowledgement of receipt by the party, to whom said notice or other
communications shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, or by overnight courier or similar service
providing receipt against delivery, and shall be deemed received on the earlier
of actual receipt or the third business day after the date on which it is so
mailed. Addresses for notice to either party are as set forth on the signature
page to this Agreement or as subsequently modified by written notice.
Section 15.    Employment Rights. This Agreement shall not constitute an
employment agreement, supersede any employment agreement to which the Indemnitee
is a party or create any right of the Indemnitee to continued employment or
appointment.
Section 16.    Headings. This section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------

13






Section 17.    Successors and Assigns; Survival of Rights.
(a)      This Agreement shall be binding upon the successors and assigns of the
Company; provided that no assignment shall relieve the Company of its
obligations under this Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Indemnitee and the Indemnitee’s heirs, executors,
administrators, conservators and guardians.
(b)    All agreements and obligations of the Company contained herein shall
continue during the period the Indemnitee is a director, officer or other agent
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any Proceeding, by reason of the fact that Indemnitee was serving in
the capacity referred to herein.
(c)    The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
[Remainder of Page Left Blank Intentionally—Signatures Follow]







--------------------------------------------------------------------------------


Exhibit 10.36




IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement in duplicate as of the day and year first above
written.


 
COMPANY:


 
COOPER-STANDARD HOLDINGS INC.


 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
Name:
 
 
Address:
 
 
 
 
 
















